MEMORANDUM **
The surveillance by closed circuit television was insufficient to create a hostile *202working environment, and Omni Hotels Management Corporation took prompt action. Accordingly, we AFFIRM the district court’s grant of summary judgment. Because we affirm the summary judgment, we need not reach the issues raised by the cross-appeal.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.